 



EXHIBIT 10.2
EXHIBIT A
          THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, OFFERED FOR SALE, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF REGISTRATION UNDER OR EXEMPTION FROM
SUCH ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
          THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF ARE
SUBJECT TO THE TERMS AND PROVISIONS OF THE FIRST AMENDED AND RESTATED AGREEMENT
AND PLAN OF MERGER, DATED AS OF FEBRUARY 14, 2007, AMONG JK ACQUISITION CORP.
(THE “COMPANY”), MULTI-SHOT, INC., MULTI-SHOT, LLC, CATALYST HALL GROWTH CAPITAL
MANAGEMENT CO., LLC, AS MEMBERS’ RESPRESENTATIVE, AND THE MEMBERS OF MULTI-SHOT,
LLC (AS SUCH AGREEMENT MAY BE SUPPLEMENTED, MODIFIED, AMENDED, OR RESTATED FROM
TIME TO TIME, THE “MERGER AGREEMENT”). A COPY OF THE AGREEMENT IS AVAILABLE AT
THE EXECUTIVE OFFICES OF THE COMPANY.

[___] Shares   Warrant No. [___]

WARRANT TO ACQUIRE SHARES OF COMMON STOCK OF
JK ACQUISITION CORP.
          This is to certify that, in consideration of valuable consideration,
which is hereby acknowledged as received,
[                                        ], its successors and registered
assigns, is entitled at any time after the Closing Date (as defined in the
Merger Agreement) to exercise this Warrant to acquire as an Earnout Award
pursuant to Section 2.06 of the Merger Agreement, [                    ] (___)
shares of common stock, par value $0.0001 per share of JK ACQUISITION CORP., a
Delaware corporation (which shall be renamed MS Energy Services, Inc. at the
Effective Time)(the “Company”), and to exercise the other rights, powers, and
privileges hereinafter provided, all on the terms and subject to the conditions
specified in this Warrant and in the Merger Agreement. All capitalized terms
used herein but not otherwise defined shall have the meaning set forth in the
Merger Agreement.

  1.   Duration of Warrants. A Warrant may be exercised only during the period
(“Exercise Period”) commencing on the Effective Time and terminating at 5:00
p.m., New York City local time on [___] [___], 2010 (“Expiration Date”). Each
Warrant not exercised on or before the Expiration Date shall become void, and
all rights thereunder and all rights in respect thereof under this Warrant shall
cease at the close of business on the Expiration Date. The Company in its sole
discretion may extend the duration of the Warrants by delaying the Expiration
Date; provided, however, that any extension of the duration of the Warrants must
apply equally to all of the Warrants.     2.   Exercise of Warrants.

     (a) Payment. A Warrant may be exercised by the registered holder thereof by
surrendering it, at the office of the Company, for the number of shares of
Common Stock which the registered holder is entitled to receive as an Earnout
Award pursuant to Section 2.06 of the Merger Agreement, as well as any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for shares of Common Stock, and the issuance of the
Common Stock. The registered holder shall not be required to provide any
additional

1



--------------------------------------------------------------------------------



 



consideration upon the exercise of the Warrant or the issuance of Common Stock
upon exercise of a Warrant.
     (b) As soon as practicable after the exercise of any Warrant, the Company
shall issue to the registered holder of such Warrant a certificate or
certificates for the number of full shares of Common Stock to which he is
entitled pursuant to the exercise of the Warrant, registered in such name or
names as may be directed by him, her or it, and additionally if such Warrant
shall not have been exercised in full, a new countersigned Warrant for the
number of shares as to which such Warrant shall not have been exercised.
Notwithstanding the foregoing, the Company shall not be obligated to deliver any
securities pursuant to the exercise of a Warrant unless a registration statement
under the Act and all applicable state securities laws with respect to the
Common Stock is effective or an exemption under the Act and all applicable state
securities laws is available for the issuance.
     (c) All shares of Common Stock issued upon the proper exercise of a Warrant
in conformity with this Warrant shall be validly issued, fully paid and
nonassessable.
     (d) Each person in whose name any such certificate for shares of Common
Stock is issued shall for all purposes be deemed to have become the holder of
record of such shares on the date on which the Warrant was surrendered,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are re-opened, which shall be the earliest practical date
available to the Company.

  3.   No Fractional Shares. Notwithstanding any other provision of this Warrant
or the Merger Agreement, no fractional shares of Common Stock shall be issued
pursuant to the terms of this Warrant, and no Member shall be entitled to
receive a fractional share of Common Stock pursuant to the terms of this
Warrant.     4.   Transfer and Exchange of Warrants.

     (a) Registration of Transfer. The Company shall register the transfer, from
time to time, of any outstanding Warrant in the Warrant register, upon the
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Company.
     (b) Procedure for Surrender of Warrants. Warrants may be surrendered to the
Company, together with a written request for exchange or transfer, and thereupon
the Company shall issue in exchange therefor one or more new Warrants as
requested by the registered holder of the Warrants so surrendered, representing
an equal aggregate number of Warrants.
     (c) Partial Exercise. If the Warrant shall have been exercised in part, the
Company shall, at the time of delivery of the certificate or certificates
representing shares of Parent Common Stock, deliver to holder a new Warrant
evidencing the unexercised rights of holder to acquire shares of Parent Common
Stock called for by the Warrant, which new Warrant shall in all other respects
be identical with the original Warrant.

2



--------------------------------------------------------------------------------



 



     (d) Service Charges. No service charge shall be made for any exchange of
Warrants.

  5.   Other Provisions Relating to Rights of Holders of Warrants.

     (a) No Rights as Stockholder. A Warrant does not entitle the registered
holder thereof to any of the rights of a stockholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter. The holder shall be entitled to
all rights of a stockholder of the Company with respect to shares of Common
Stock issuable upon exercise of this Warrant immediately upon such exercise
notwithstanding that a certificate representing such shares Common Stock has not
been issued.
     (b) Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company may on such terms as to indemnity
or otherwise as they may in their discretion impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination, tenor, and date as the Warrant so lost, stolen, mutilated, or
destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.
     (c) Reservation of Common Stock. The Company shall at all times that any
Warrant is outstanding reserve and keep available a number of its authorized but
unissued             shares of Common Stock that will be sufficient to permit
the exercise in full of all outstanding Warrants.
     (d) Registration of Common Stock. The registration of the Common Stock
issuable pursuant to the terms of this Warrant shall be subject to that certain
Registration Rights Agreement, dated [                     ___], 2007 by and
between the Company, the Members’ Representative and the members of Multi-Shot,
LLC.

  6.   Miscellaneous Provisions.

     (a) Successors. All the covenants and provisions of this Warrant by or for
the benefit of the Company shall bind and inure to the benefit of their
respective successors and assigns.
     (b) Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, facsimile, telegram or telex or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 6(b)):
if to the Company:
JK Acquisition Corp.
4400 Post Oak Parkway, Suite 2530
Houston, Texas 77027
Facsimile No.: (713) 552-9226
Attention: James P. Wilson

3



--------------------------------------------------------------------------------



 



with a copy to:
Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Facsimile No.: (214) 758-1550
Attention: Fred S. Stovall, Esq.
if to Holder, to the address reflected on the register of Warrants kept by the
Company, with a copy to the Members’ Representative at:
Catalyst Hall Growth Capital Management Co., LLC
2 Riverway, Suite 1710
Houston, Texas 77056
Facsimile No.: (713) 623-0473
Attention: Ron Nixon and Rick Herrman
[Investor’s designee]
[address]
[address]
with a copy to:
Franklin, Cardwell & Jones, P.C.
1001 McKinney, Suite 1800
Houston, Texas 77002
Facsimile No.: (713) 227-5657
Attention: Randolph Ewing, Esq.
     (c) Applicable law. The validity, interpretation, and performance of the
Warrants shall be governed in all respects by the laws of the State of Delaware,
applicable to contracts executed in and to be performed in that state and
without regard to any applicable conflicts of law. In any action between the
parties hereto arising out of or relating to the Warrants: (i) each of the
parties irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of either the state courts located in Harris County,
Texas or the United States District Court for the Southern District of Texas and
(ii) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepaid.
     (d) Persons Having Rights under this Warrant. Nothing in this Warrant
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the registered holders of the
Warrants. All covenants, conditions, stipulations, promises, and agreements
contained herein shall be for the sole and exclusive benefit of the parties
hereto and their successors and assigns and of the registered holders of the
Warrants.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

4



--------------------------------------------------------------------------------



 



     (f) Effect of Headings. The Section headings herein are for convenience
only and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.
     (g) Other. This Warrant is issued under, and the rights represented hereby
are subject to the terms and provisions contained in the Merger Agreement, to
all terms and provisions of which the registered holder of this Warrant, by
acceptance of this Warrant, assents. Reference is hereby made to the Merger
Agreement for a more complete statement of the rights and limitations of rights
of the registered holder of this Warrant and the rights and duties of the
Company under this Warrant. A copy of the Merger Agreement is on file at the
office of the Company.
[Remainder of this page intentionally left blank; signature page follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
on this [___] day of [                    ], 2007.

                  JK ACQUISITION CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 